Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 10/29/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, suggests, discloses, or renders obvious the moving picture coding of the instant invention.
The application is allowable for the same reasons listed in parent application 13/409,810 (issued as US Patent No. 9,210,440), parent application 14/856,965 (issued as US Patent No. 9,832,480), and parent application 16/262,351 (issued as US Patent No. 10,771,804). The closest prior art and differences between the instant invention and said prior art can be found in the Notice of Allowances issued for the parent applications. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA A VOLENTINE whose telephone number is (571)270-7261. The examiner can normally be reached Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/REBECCA A VOLENTINE/Examiner, Art Unit 2483                                                                                                                                                                                                        November 4, 2021